Case 2:18-cv-13536-GCS-APP ECF No. 50 filed 09/04/19       PageID.419   Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 ANGELA D. ROE,

             Plaintiff,                      Case No. 2:18-cv-13536
                                             District Judge George Caram Steeh
 v.                                          Magistrate Judge Anthony P. Patti

 ROOSEN, VARCHETTI &
 OLIVIER, PLLC and
 CREDIT ACCEPTANCE
 CORPORATION,

           Defendants.
_________________________/

 ORDER DENYING AS MOOT DEFENDANT ROOSEN, VARCHETTI &
   OLIVIER, PLLC’S MOTION TO COMPEL AN INDEPENDENT
 MEDICAL EXAMINATION OF PLAINTIFF (DE 41), AND DIRECTING
    CLERK’S OFFICE TO AMEND THE CASE CAPTION TO THE
 CORRECT SPELLING OF ROOSEN, VARCHETTI & OLIVIER, PLLC

      This matter is before the Court for consideration of Defendant Roosen,

Varchetti & Olivier, PLLC’s (RVO’s) motion to compel an independent medical

examination of Plaintiff pursuant to Federal Rule of Civil Procedure 35(a)(2) (DE

41), Plaintiff’s response in opposition (DE 46), RVO’s reply (DE 47), and the

parties’ Joint List of Unresolved Issues (DE 48). Judge Steeh referred this motion

for hearing and determination (DE 42).

      RVO’s motion came before the Court for a hearing on September 4, 2019, at

which attorneys Kathleen Klaus, Stephen King, Eric Coleman, and Nathan
Case 2:18-cv-13536-GCS-APP ECF No. 50 filed 09/04/19        PageID.420      Page 2 of 2




Volheim appeared, the latter two telephonically. Pursuant to the parties’

stipulation on the record at the hearing, RVO’s July 31, 2019 motion to compel an

independent medical examination of Plaintiff (DE 41) is DENIED as moot.

Further, the Court orders that the Clerk’s Office amend the case caption to the

correct spelling of Roosen, Varchetti & Olivier, PLLC.

   IT IS SO ORDERED.

Dated: September 4, 2019               s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE
